Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00468-CR

                                        Kacey Gene RHODES,
                                              Appellant

                                                 v.
                                            The STATE
                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR8852
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 10, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal; the motion is signed by Appellant and

his counsel. See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is

dismissed. See id.

                                                    PER CURIAM

Do not publish